Citation Nr: 1119038	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-14 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent prior to November 12, 2009 and 20 percent since November 12, 2009 for service connected residuals from healed stress fractures of the right and left sacroiliac joints.  

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 2002 to March 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA) that granted service connection and assigned an initial 10 percent disability rating for residuals of healed stress fractures of the right and left sacroiliac joints, effective March 5, 2007.  

The Veteran also appealed a June 2008 rating decision of the St. Louis, Missouri, RO that denied service connection for an adjustment disorder, also claimed as a psychiatric condition.  

The Veteran was afforded a June 2009 Board videoconference hearing before the undersigned.  The hearing transcript is associated with the record.  The Board remanded the initial increased rating claim in October 2009 to afford the Veteran an updated VA examination.  

In January 2011, the Appeals Management Center (AMC) granted service connection for depressed mood due to chronic pain.  Since this rating action results in a full grant of the benefit sought (i.e. service connection), this issue is not on appeal.  In this decision, the AMC also increased the Veteran's disability rating for fractured sacroiliac residuals from 10 percent to 20 percent effective November 12, 2009.  

Jurisdiction over the Veteran's claims is now with the RO in Manchester, New Hampshire.  

The Board also found in October 2009, that the issue of TDIU was raised by the record and remanded it for appropriate development and adjudication.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Given the favorable evidence of record, the Board will grant the claim.  


FINDINGS OF FACT

1.  On October 29, 2007, the Veteran initially sought private medical attention for increased symptomatology of her disability.  

2.  Prior to October 29, 2007, the Veteran's sacroiliac disability was manifested by limitation of forward flexion to 80 degrees, since that date, the disability has been manifested by limitation of forward flexion to 30 degrees; there has been  no evidence of incapacitating episodes, ankylosis, or neurological manifestations.

2.  The Veteran has been unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities since October 29, 2007.


CONCLUSIONS OF LAW

1.  Beginning October 29, 2007, the criteria for a 40 percent rating for sacroiliac fracture residuals were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R §§ 4.1-4.7, 4.71a, Diagnostic Code 5236 (2010).

2.  The criteria for entitlement to a TDIU have been met since October 29, 2007.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18 (2010).

  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The appeal with regard to the sacroiliac fracture residuals arises from disagreement with the rating assigned following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  .

The TDIU claim being granted, from the date that the Veteran reported service connected disabilities precluded gainful employment.  No further notice or assistance is needed to assist her in substantiating this claim.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, VA treatment records, and private medical records.  Additionally, the Veteran was provided proper orthopedic examinations in June 2007 and November 2009 for her claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that her service-connected disability has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The November 2009 examination also reflects compliance with Board's October 2009 remand instructions with respect to the issue of an increased rating.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

(i)  Initial rating 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2010).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-6 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The criteria for rating all spine disabilities, to include sacroiliac injuries, are now set forth in a General Rating Formula for Diseases and Injuries of the Spine (general rating formula).  38 C.F.R. § 4.71a, Diagnostic Code 5236.

Under the general rating formula, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings apply: a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  Id.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The Veteran was afforded a June 2007 VA examination.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran reported that her back pain began while participating in long marches with heavy gear during service.  She repeatedly sought medical attention for low back pain and it was determined that she had stress fracture of both right and left sacroiliac joints.  She currently experienced intermittent low back pain.  She denied any neurological symptoms.  Clinical examination showed a normal gait and spine without evidence of listing or scoliosis.  The examiner noted prominent sacroiliac joints.  

Range of motion for the spine was forward flexion to 80 degrees, lateral flexion to 30 degrees to the left side and 20 degrees to the right side, rotation to 50 degrees to both sides.  These motions were without pain.  In accordance with DeLuca, the examiner noted that repetitive motion did not result in additional limitation of motion.  Straight-leg raising and deep tendon reflexes were normal.  The examiner diagnosed bilateral healed stress fracture of the right and left sacroiliac joints as documented in service.  He opined the complaints of low back pain had not significantly changed since service.  

Private medical records from 2007 and 2008 show that the Veteran sought medical attention for low back pain on numerous occasions.  On October 29, 2007, the Veteran was seen by Dr. R. Dow, D.O.  At that time she reported that she had been experiencing back pain for the past five years, but that her symptoms had recently increased.  She was trained as a message therapist, but was currently a homemaker.  Dr. Dow submitted an October 2008 letter reviewing the Veteran's treatment.  He believed the strenuous military activity caused the Veteran's current intractable low back pain.    

The Veteran and her husband testified at a February 2009 RO hearing.  She reported that her back pain had increased in severity.  She had episodes of back spasms, and she was considered a candidate for a spinal fusion.  

The Veteran and her husband also participated in a June 2009 Board videoconference hearing.  She again testified that her low back pain had increased.  It prevented her from working and impaired her ability to care for her daughter.  Her husband corroborated her accounts of a decreased ability to perform occupational and domestic activities.  The Veteran testified that her back pain prevented her from standing more than 10 minutes or sleeping. 

The Board remanded the claim in October 2009 to afford the Veteran an additional VA examination to assess the current severity of her disability.  She was reexamined by VA the following month.  The examiner reviewed the claims file and interviewed the Veteran.  The Veteran complained of chronic low back pain.  She noted sitting or standing can cause flare-ups.  The flare-ups occurred once every few weeks.  The private pain management treatment failed to significantly relieve her symptoms.  She denied radiating symptoms.   

The examiner described the Veteran's gait as slow and antalgic, although her posture was straight.  Straight leg raise was only to 50 degrees bilaterally, limited by back pain.  Range of motion of the spine was forward flexion to 50 degrees; extension to 15 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  The examiner noted the presence of painful motion during testing.  He judged that during flare-ups the Veteran could lose an additional 10-20 degrees of forward flexion motion and an additional 10-15 degrees of extension.  Patellar reflexes and ankle reflexes were normal (+2) bilaterally.  The examiner did not find obvious neurological abnormalities for either lower extremity.  He diagnosed residuals of a healed stress fracture to the right and left sacroiliac joints along with multilevel lumbar facet arthropathy with chronic low back strain.  He opined that it would have moderate to severe effects on the Veteran's ability to perform physical labor, but would have mild to moderate effects on her ability to perform sedentary labor. 

Beginning on October 29, 2007, the Veteran reported increasing symptomatology.  At that time, she started private treatment for back pain.  Private medical records, dated from October 2007 through October 2008, show pain management treatment for sacroiliac and low back pain.  

At the February 2009 RO formal hearing and the June 2009 Board videoconference hearing, the Veteran provided lay testimony of an increased severity of her sacroiliac condition and reported significant impacts on her activities.  

The November 2009 VA examination report confirms the lay reports of an increased severity of her symptoms.  The limitation of forward flexion of the thoracolumbar spine was to 50 degrees.  The examiner further opined that she could lose an additional 10-20 degrees of forward flexion during flare-ups.  This additional loss would mean that the range of forward flexion would be to 30 degrees.  Hence, the noted additional loss of motion due to pain would result in a limitation of motion of the spine meeting the general rating formula criteria for a 40 percent rating.  DeLuca, 38 C.F.R. §§ 4.40, 4.45.  There are no range of motion studies between the time of the June 2007 and November 2009 VA examinations, but the hearing testimony and treatment records indicate that her limitation of motion had increased beginning with her treatment on October 29, 2007.  

The Board declines to assign an initial rating in excess of 10 percent prior to October 29, 2007.  Fenderson; 38 C.F.R. § 4.71a, Diagnostic Code 5236.  The Veteran's range of motion as documented on the June 2007 VA examination shows that even with consideration of functional factors she had ranges of motion that did not approximate the criteria for a rating in excess of 10 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5236.  Additionally, there is no other medical or lay evidence suggesting that her disability increased during this time period.  
 
The Board is aware that there is an alternative rating criteria for intervertebral disc syndrome based upon incapacitating episodes and additional ratings available for neurological impairments associated with a back disability.  However, the Veteran has not been found to have intervertebral disc syndrome and there is no evidence of incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Diagnostic Code 5243, Note (1) (2010).  Hence, a rating under DC 5243 for intervertebral disc syndrome based on incapacitating episodes is not warranted.  

Similarly, the record does not indicate that any related neurological impairment is present, and an additional award on such a basis is not for further consideration.  See November 2009 VA examination report; June 2007 VA examination report. 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including low back pain and restricted motion of the spine.  Because these symptoms are contemplated in the rating schedule, referral for consideration of an extraschedular rating is not warranted.

(ii) Entitlement to TDIU

The Veteran claims that her service-connected disabilities render her unable to obtain and retain employment.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993). Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to her age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The regulatory scheme for a TDIU provides both objective and subjective criteria. Hatlestad; VAOPGCPREC 75-91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The objective criteria, set forth at 38 C.F.R. § 3.340(a)(2), provide for a total rating when there is a single disability or a combination of disabilities that results in a 100 percent schedular evaluation.

Subjective criteria, set forth at 38 C.F.R. § 4.16(a), provide for a TDIU when, due to service-connected disability, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

In this case, the Veteran satisfies the percentage requirements noted above as of March 11, 2008.  Her service-connected disabilities include: depressed mood rated as 50 percent disabling, since March 11, 2008; sacroiliac fracture residuals rated as 40 percent disabling, since October 29, 2007; and Freiberg's infraction of the third metatarsal phalangeal joint of the right forefoot rated as 0 percent disabling, since March 5, 2007.  She currently has a combined rating of 70 percent.  38 C.F.R. § 4.25.  The Veteran thus meets the percentage criteria laid out in 38 C.F.R. § 4.16(a).

The remaining question before the Board therefore is whether the Veteran is unemployable by reason of her service- connected disabilities alone, taking into consideration her educational and occupational background.

The Veteran was previously employed as an elderly/disabled companion and helper.  She had not been employed outside the home since approximately 2007, but prior to March 2008, she indicated that she had chosen to work as a homemaker raising her child.  

VA treatment notes, dated in March 2008, show that the Veteran reported past occupational difficulties due to chronic back pain.  The examiner judged her Global Assessment of Functioning (GAF) score to be 55.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32.  

Similar psychiatric symptoms were noted in February 2009 VA treatment notes.  The November 2009 VA examination report indicated that her psychiatric condition had worsened by assignment of a 50 GAF score.  Notably, a GAF score of 50 reflects serious psychiatric symptoms.  These symptoms include occupational impairment of such a degree that it cannot be expected that the individual would be capable of maintaining gainful employment.  See id.  Additionally, the November 2009 VA spine examination report confirmed that the Veteran's sacroiliac disability increased in severity and precluded physical labor.   

This evidence shows that the Veteran's service connected psychiatric disorder and sacroiliac residuals have precluded gainful employment since March 11, 2008.  While there is no medical opinion as to the combined impact of the service connected disabilities, the most recent VA psychiatric examination yielded a GAF score indicative of an inability to work.  The November 2009 examiner who assessed the service connected sacroiliac residuals found that this condition limited the Veteran to sedentary employment with accommodations for breaks to stretch her back.  The record contains little, if any, evidence that the Veteran has experience in employment that would qualify her for employment that was exclusively sedentary.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities alone have rendered her unable to secure or follow a substantially gainful occupation since March 11, 2008.  Accordingly, she is entitled to a TDIU.










ORDER

A 40 percent rating for bilateral sacroiliac fracture residuals is granted, effective October 29, 2007.

Entitlement to TDIU is granted, effective March 11, 2008.


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


